DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on July 1, 2022.
The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claims 1-5, 14 on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 11,145,862 is withdrawn.
The rejection of claims 1-4, 14 under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al is withdrawn.
The rejection of claims 1-4, 14 under 35 U.S.C. 102(a)(1) as being anticipated by Fujiki et al is withdrawn.
The rejection of claims 1-4, 14 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al is withdrawn.
The rejection of claim 5 under 35 U.S.C. 103 as being anticipated by Choi et al in view of Kim et al is withdrawn.
The rejection of claim 5 under 35 U.S.C. 103 as being anticipated by Fujiki et al in view of Kim et al is withdrawn.
Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20090078128 (already of record)).
Regarding claims 1-5, 14, Kim et al teaches a lithium composite oxide cathode active material for a lithium battery comprising an inorganic compound coating from an inorganic compound particle such as AlF3, MgF2 and mixtures thereof (Abstract, Pg. 6).  Kim et al teaches lithium cobalt oxide comprising Mg, Al or Zr (Formula 1).  However, Kim et al fails to specifically disclose a preferred embodiment comprising the combination of AlF3 and MgF2 and 0.05-2mol% of F atoms with respect to Co atoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of AlF3 and MgF2 in Kim et al as Kim et al teaches mixtures of inorganic metal halide compounds.  Furthermore, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.05-2mol% of F atoms with respect to Co atoms in order to provide enhanced discharge capacity and rate property of the battery as taught in Kim et al.  Kim et al teaches 0.001-15mol% of the inorganic compound and this range overlaps the claimed range of 0.05-2mol% of F atoms with respect to Co atoms as Kim et al teaches as low as 0.001mol% of the inorganic compound and F is 68mole % of AlF3 and 61mole% of MgF2.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Terminal Disclaimer
The terminal disclaimer filed on July 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,145,862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The declaration under 37 CFR 1.132 filed July 1, 2022 is insufficient to overcome the rejection of claims 1-5 and 14 based upon the obviousness rejection above because:  the claims are not commensurate in scope with the showing.  The showing is only true for dry mixing and heat treating at 600°C for 5 hours.
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues the experimental data shown in the specification and attached declaration show synergistic effects based on the combination of AlF3 and MgF2 which rebuts the rejection based on Kim et al.  The Examiner respectfully disagrees with the above argument because the showing is not commensurate in scope with the claims.  The showing is only true for dry mixing and heat treating at 600°C for 5 hours.  Reference Example 10 shows wet mixing AlF3 and MgF2 and does not provide the synergistic effect/enhanced density retention rate and capacity retention rat.  Reference Example 9 shows dry mixing AlF3 and MgF2 at 200°C for 2 hours and does not provide the synergistic effect/enhanced density retention rate and capacity retention rat.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 26, 2022